Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bienfang et al. (U.S. 2010/0071958A1).

Regarding claim 1, Bienfang et al. disclose a drill bit changer system (see figs. 2-9 and para 0018) for a drill rig (110, 112, see fig. 3 and para 0018; para 0019: the base 120 is mounted on deck 110 to support the assembly 100 to the blast hole drill of fig. 1), the system comprising: a drill bit storage holder (100, figs. 2-9) rotatably (refer to para 0019: drive motor 126 rotates the bit carousel 130 about axis 132, see fig. 5 and para 0020, 0023, 0026) and pivotally (pivoting between an storage position as shown in fig. 4 and an exchange position as shown in fig. 3; refer to para 0022) mounted to the drill rig (see figs. 3-5); and 
a plurality of bit holder assemblies (housing surrounding the drill bit 28 and defining "receptacle 134"; see fig. 5 below) located within the drill bit storage holder (100), each bit holder assembly including a receptacle (lower half of 134 as seen in fig. 5 below), wherein the plurality of bit holder assemblies are arranged to receive a drill bit (28) in each receptacle (see figs. 2-3, 5, and 7), the drill bit storage holder being pivotally connected between a stowed position and an engaged position (pivoting between an storage position as shown in fig. 4 and an exchange position as shown in fig. 3; refer to para 0022) in which the drill bit (28) is positioned at a drill string of the drill rig (refer to para 0018 and 0022), wherein the drill bit storage holder (100) is further indexable (para 0018-0019) to present a respective receptacle (lower half of 134 as seen in fig. 5 below) at the drill string such that the drill bit (28) is added or removed from the drill string (refer to para 0023: the storage holder in indexable to present a respective receptacle as it moves to a plurality of exchange positions, wherein each exchange position being defined by one of the receptacles);
wherein each bit holder assembly has opposed ends (upper end and lower end as seen in fig. 5 below), the receptacle (lower half of 134 as seen in fig. 5 below) being positioned at one end of the bit holder assembly (lower end as seen in fig. 5 below) and an adaptor arm (192, see fig. 3, 6-8, refer to para 0024, 0029, and 0030) being positioned at the other end (see fig. 5 below. Examiner notes that adaptor arm 40 in fig. 3 of applicant’s drawings is not shown to be at the extreme end of bit holder assembly 22, but slightly below the top of 22. This is a similar position to what is shown in fig. 5 below with respect to adaptor arm 192). 

    PNG
    media_image1.png
    480
    610
    media_image1.png
    Greyscale


Regarding claim 2, Bienfang et al. disclose wherein the drill bit storage holder (100) is a rotatable carousel (130; refer to para 0026).  

Regarding claim 4, Bienfang et al. disclose wherein the drill bit storage holder (100) is pivotally connected to a mast (12) of the drill rig (refer to para 0019: the base 120 is mounted on deck 110 to support the assembly 100 to the blast hole drill of fig. 1).
Regarding claim 9, Bienfang et al. disclose wherein the drill bit storage holder (100) has a top (124) arranged to contain the bit holder assemblies and bits therein (see fig. 4).  

Regarding claim 10, Bienfang et al. disclose wherein the drill (28) bit is cupped within the receptacle (lower half of 134, see figs. 2-9).  

Regarding claim 11, Bienfang et al. disclose a method of changing a drill bit of a drill rig (see figs. 2-9 and para 0018) comprising the steps of: 
providing a drill bit changer system (see the change system shown in figs. 2-9), the drill bit changer system including a drill bit storage holder (100, figs. 2-9) rotatably (refer to para 0019: drive motor 126 rotates the bit carousel 130 about axis 132, see fig. 5 and para 0020, 0023, 0026) and pivotally (pivoting between an storage position as shown in fig. 4 and an exchange position as shown in fig. 3; refer to para 0022) mounted to the drill rig (see figs. 3-5; para 0019: the base 120 is mounted on deck 110 to support the assembly 100 to the blast hole drill of fig. 1), and 
a plurality of bit holder assemblies (housing surrounding the drill bit 28 and defining receptacle 134; see fig. 5 above) located within the drill bit storage holder (100), each bit holder assembly including a receptacle (lower half of 134 as seen in fig. 5 below), wherein the plurality of bit holder assemblies are arranged to receive the drill bit (28) in each receptacle (see figs. 2-3, 5, and 7); 
wherein each bit holder assembly has opposed ends (upper end and lower end as seen in fig. 5 above), the receptacle (lower half of 134 as seen in fig. 5 above) being positioned at one end of the bit holder assembly (lower end as seen in fig. 5 above) and an adaptor arm (192, see fig. 3, 6-8, refer to para 0024, 0029, and 0030) being positioned at the other end (see fig. 5 above. Examiner notes that adaptor arm 40 in fig. 3 of applicant’s drawings is not shown to be at the extreme end of bit holder assembly 22, but slightly below the top of 22. This is a similar position to what is shown in fig. 5 below with respect to adaptor arm 192);
pivoting (pivoting to an exchange position as shown in fig. 3; refer to para 0022) the drill bit storage holder (100) to a first position whereby the drill bit storage holder is positioned to engage a drill string of the drill rig (refer to para 0018 and 0022); 
removing a used drill bit and adaptor assembly from the drill string (para 0029: the spent/used drill bit is unscrewed in an empty receptacle); 
indexing (para 0018-0019) the drill bit storage holder to position a new drill bit to the drill string (para 0029: after the used bit is detached, the carousel 130 is index to another exchange position); 
attaching a new drill bit adaptor assembly to the drill string (refer to para 0030); and 
pivoting the drill bit storage holder (100) to a second position whereby the drill bit storage holder is stowed away from the drill string (refer to para 0030).  

Regarding claim 14, Bienfang et al. disclose a drill bit changer system (see figs. 2-9 and para 0018) for a drill rig (110, 112, see fig. 3 and para 0018; para 0019: the base 120 is mounted on deck 110 to support the assembly 100 to the blast hole drill of fig. 1), the system comprising: 
a drill bit storage holder (100, figs. 2-9) rotatably (refer to para 0019: drive motor 126 rotates the bit carousel 130 about axis 132, see fig. 5 and para 0020, 0023, 0026) and pivotally (pivoting between an storage position as shown in fig. 4 and an exchange position as shown in fig. 3; refer to para 0022) mounted to the drill rig (see figs. 3-5); and 
a plurality of bit holder assemblies (housing surrounding the drill bit 28 and defining receptacle 134; see fig. 5 above) located within the drill bit storage holder (100), each bit holder assembly having opposed ends and including a receptacle (lower half of 134 as seen in fig. 5 above) at one end (lower end as seen in fig. 5 above) and an engagement device (192; see fig. 3, 6-8, refer to para 0024, 0029, and 0030) positioned at the other end (see fig. 5 above. Examiner notes that adaptor arm 40 in fig. 3 of applicant’s drawings is not shown to be at the extreme end of bit holder assembly 22, but slightly below the top of 22. This is a similar position to what is shown in fig. 5 below with respect to adaptor arm 192), 
wherein the plurality of bit holder assemblies are arranged to receive a drill bit (28) in each receptacle (lower half of 134 as seen in fig. 5 below), the drill bit (28) being held by the engagement device (192; para 0024, 0029, and 0030), 
the drill bit storage holder (100, figs. 2-9) being pivotally (pivoting between an storage position as shown in fig. 4 and an exchange position as shown in fig. 3; refer to para 0022) connected between a stowed position (see fig. 4) and an engaged position (see fig. 3 and refer to para 0022) in which the drill bit (28) is positioned at a drill string (see figs. 3-5) of the drill rig (110, 112), 
wherein the drill bit storage holder (100) is further indexable (para 0018-0019) to present a respective receptacle at the drill string such that the drill bit (28) is added or removed from the drill string (refer to para 0023: the storage holder in indexable to present a respective receptacle as it moves to a plurality of exchange positions, wherein each exchange position being defined by one of the receptacles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bienfang et al. (U.S. 2010/0071958A1), in view of Gaska et al. (U.S. 2017/0234087A1).

Regarding claim 3, Bienfang et al. teach all the features of this claim as applied to claim 1 above; however, Bienfang et al. fail to teach wherein the drill bit storage holder is indexable by a slew drive.  
Gaska et al. teach, in the same filed of endeavor, a slew drive (240, see fig. 11 and para 0037) for rotating a drill bit carousel (82). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system providing the indexing of Bienfang et al. to include a slew drive, as taught by Gaska et al. for moving/rotating the bit storage holder more efficiently. 

Regarding claim 5, Bienfang et al. teach all the features of this claim as applied to claim 4 above; however, Bienfang et al. fail to teach wherein the drill bit storage holder is pivotally connected to the mast by at least one hydraulically operated arm.  
Gaska et al. teach, in the same filed of endeavor, drill bit storage holder (82, 170, fig. 6) is pivotally connected to the mast (14, figs. 1-2) by at least one hydraulically operated arm (130; refer to para 0037 and 0034: hydraulic arm 130 raises and lowers carries 134 which moves drive plate 170).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bienfang et al. to have the drill bit storage holder is pivotally connected to the mast by at least one hydraulically operated arm drive, as taught by Gaska et al. for the predictable result of connecting the bit storage holder to the mast.  

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bienfang et al. (U.S. 2010/0071958A1), in view of Hoult et al. (U.S. 9,644,436B2).

Regarding claims 6 and 12, Bienfang et al. teach all the features of this claim as applied to claims 1 and 11 above; however, Bienfang et al. fail to teach at least one processing device arranged to execute a computer executable code to control the pivotable and rotatable movement of the drill bit storage holder,  wherein the pivotal movement of the drill bit storage system and the indexing of the drill bit storage holder is controlled by a computerized control unit executing a computer executable code.  
Hoult et al. disclose a drilling tool changer apparatus for a drilling rig comprising a control device (14, fig. 1),wherein the control device is a computer/programmable logic controller and accessible to an operator of the drill rig (100) for controlling the changer apparatus (10; refer to col. 5 lines 16-45). Operations of actuators (34) for positioning the drill tower (26) is accomplished in response to signals received from control device (14; refer to col. 6 lines 23-26). Translation of the carriage (60) within the storage device (18) is accomplished by signals and instructions received from control device (14, col. 7 line 26-col. 9 line 8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to having the teachings of Bienfang et al. and Hoult et al. before him or her, to have included a control system, as taught by Hoult et al.,  wherein at least one processing device arranged to execute a computer executable code to control the pivotable and rotatable movement of the drill bit storage holder, wherein the pivotal movement of the drill bit storage system and the indexing of the drill bit storage holder is controlled by a computerized control unit executing a computer executable code, for the purpose of automating the operations of the bit changer system so that it become more efficient at making and breaking connections between the drill bit and the drill string during the drilling operation. 

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bienfang et al. (U.S. 2010/0071958A1), in view of Canadian Infersoll-Rand Company (GB 728489).

Regarding claim 8, Bienfang et al. teach all the features of this claim as applied to claim 1 above; however, Bienfang et al. fail to teach a plurality of adaptor assemblies each including an adaptor having opposed ends, one end of the adaptor being arranged to engage the drill string of the drill rig and another end of the adaptor being engageable with the drill bit, wherein the adaptor has a section disposed between the opposed ends, the section being engageable by the adaptor arm disposed in the bit holder assembly to engage and disengage an adaptor assembly from the drill string.
Canadian Infersoll-Rand Company teaches an adaptor/coupling (10, fig. 1), a drill string (11) and a drill bit (12). The adaptor/coupling (10) comprises a tubular member (13) having opposed ends, one end of the adaptor/coupling (10) being arranged to engage the drill string (11) and another end of the adaptor being engageable with the drill bit (12; refer to page 2, col. 1, lines 39-51), wherein the adaptor (10) has a section disposed between the opposed ends (any section of 10 between the lower and upper end). The adaptor/coupling (10) provides sufficient tight connection to permit drilling under adverse conditions and yet the connection may be readily loosened to remove the bit. Also, the adaptor/coupling (10) helps reduce vibration during drilling and facilitates ease of repair in the event of breakage (refer to page 1, col. 2, lines 50-80). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the disclosure of Bienfang et al. and Canadian Infersoll-Rand Company before him or her, to have modified Bienfang et al. to have the plurality of adaptor assemblies include an adaptor having opposed ends, one end of the adaptor being arranged to engage the drill string of the drill rig and another end of the adaptor being engageable with the drill bit, wherein the adaptor has a section disposed between the opposed ends, as taught by Canadian Infersoll-Rand Company, for providing sufficient tight connection to permit drilling under adverse conditions and yet the connection may be readily loosened to remove the bit. Also, the adaptor will help reduce vibration during drilling and facilitates ease of repair in the event of breakage (refer to page 1, col. 2, lines 50-80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the disclosure of Bienfang et al. and Canadian Infersoll-Rand Company before him or her, to use the adaptor arm 192 of Bienfang et al. to engage a section of the adaptor assembly (10) of Canadian Infersoll-Rand Company, as modified above, to engage and disengage an adaptor assembly from the drill string during the drilling operation. 

Regarding claim 13, Bienfang et al. disclose, a section of the drill bit (28) being engageable by an adaptor arm (192) disposed in the bit holder assembly (100) to engage and disengage the drill bit (28) from the drill string (refer to para 0029-0030).
However, Bienfang et al. fail to teach a plurality of adaptor assemblies each including an adaptor having opposed ends, one end of the adaptor being arranged to engage the drill string of the drill rig and another end of the adaptor being engageable with the drill bit, wherein the adaptor has a section disposed between the opposed ends.
Canadian Ingersoll-Rand Company discloses a coupling/adaptor (10, fig. 1), a
drill string (11) and drill bit (12). The adaptor comprises a tubular member (13) having opposed ends, one end of the adaptor (10) being arranged to engage the drill string (11) and another end of the adaptor being arranged to engage a drill bit (12; refer to page 2, col. 1, lines 39-51), wherein the adaptor has a section (middle section of 13) disposed between the opposed ends. This coupling provides sufficient tight connection to
permit drilling under adverse conditions and yet the connection may be readily loosened
to remove the bit. Also, the coupling helps reduce vibration during drilling and facilitates
ease of repair in the event of breakage (refer to page 1, col. 2, lines 50-80).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention, having the disclosure of Bienfang et al. and Canadian Ingersoll-Rand before him or her, to have modified Bienfang et al. to have
each adaptor assembly including an adaptor having opposed ends disposed in each bit
holder receptacle, one end of the adaptor being arranged to engage a drill string of the
drill rig and another end of the adaptor being engageable with a drill bit, wherein the adaptor has a section disposed between the opposed ends, for providing
sufficient tight connection between the drill bit and the drill string to permit drilling under adverse conditions and yet the connection may be readily loosened to remove the bit. Also, the adaptor will help reduce vibration during drilling and facilitates ease of repair in the event of breakage (refer to page 1, col. 2, lines 50-80).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 14 have been considered but are moot. Upon further review and consideration of the prior art of record, the allowable subject matter of canceled claim 7 incorporated into claims 1, 11, and 14 are now rejected. Also, dependent claim 8 has been rejected in view of Canadian Infersoll-Rand Company (GB 728489). See the rejection of claims 1, 8, 11, and 14 above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676